Citation Nr: 1548256	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicides.  

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus.  

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.  

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to service connection for a prostate disorder. 

6. Entitlement to service connection for a bladder disorder. 

7. Entitlement to service connection for a kidney disorder. 

8. Entitlement to service connection for gout. 
REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969 and from September 1979 to October 1979. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in January 2010 and March 2010.  

The issues of entitlement to service connection for the following conditions: peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, a prostate disorder, a bladder disorder, a kidney disorder, and gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had active service in Korea from January 2, 1967 to March 14 1968. 

2. The Veteran was assigned to the 1st Battalion, 79th Artillery.  The 1st Battalion, 79th Artillery was assigned to Camp Paine, which was located approximately nine miles from the Demilitarized Zone (DMZ).  

3. The Veteran was exposed to herbicide agents during his period of service in Korea.  

4. The Veteran has been diagnosed with diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement for service connection for diabetes mellitus has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Certain diseases, such as diabetes mellitus, are considered chronic conditions and, therefore, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101,1112, 1113 38 C.F.R. §§ 3.307, 3.309(a).  

A second presumption involves Veterans who were exposed to herbicides, such as Agent Orange, during service.  If a Veteran was exposed to an herbicide agent during service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e). (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(i).)

The Department of Defense (DOD) also has determined that herbicide agents were used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  A final rule, with an effective date of February 24, 2011, amends the regulations to allow for a presumption that Veterans who served in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iv); See 76 Fed. Reg. 4245 -50 (Jan. 25, 2011).

The Board notes that the Veteran's unit, the 1st Battalion, 79th Artillery has not been identified by the DOD as one that has recognized presumptive herbicide exposure.  Further, the Board notes that the Veteran's service in Korea ended on March 14, 1968, approximately two weeks before the presumptive period for when the presumptive period for such units would have begun.  See 38 C.F.R. § 3.307(a)(6)(iv).  However, presumptive herbicide exposure is not a requirement for service connection.  The Veteran is entitled to establish service connection by showing he has a disease that is related to actual exposure to an herbicide in service.  As will be discussed below, the evidence in this case indicates that the Veteran had actual exposure to herbicides during his service in Korea.  Accordingly, service connection for diabetes mellitus is warranted as the Board concedes the Veteran's exposure to herbicides.  

The Veteran has provided the following evidence in the support of his claim: his own lay statements, buddy statements regarding the Veteran's direct exposure to herbicides and the use of herbicides in Korea prior to April 1968, and photographs taken of the areas surrounding his duty location.  The Veteran has also provided evidence that he underwent training at Camp Casey from October 1967 to November 1967, where several of the units on the presumptive list were stationed during the presumptive period.     

In May 2013, the Veteran provided testimony at a Decision Review Officer (DRO) hearing at the RO.  The Veteran reported that he personally witnessed groups of  Korean workers mixing and spraying what was described as a defoliant or "weed killer" around the fence line at his duty location, Camp Paine, and near gun installations.  The Veteran stated that the spraying was done with hand sprayers and within a few days any vegetation in those areas would be brown or dead.  

A statement from one of members of the Veteran's unit, A.H., reported that the compound that the Veteran and he were assigned to "was within walking distance of the DMZ and that he recalled seeing helicopters "spraying the rice paddies outside of our compound" with an unknown substance.  Other statements from service members who served with the Veteran also report seeing South Korean troops use sprayers.  

The Veteran also sent a copy of a June 2005 letter from the Director of the Department of the Army noting that "according to military records, herbicides were used in Korea between 1967 and 1969."  The letter further noted that it was used along the southern boundary of the DMZ and although Republic of Korea personnel were advised in the use of herbicides by U.S. Army NCOs, no U.S. personnel were known to have been actually involved in the application.  

Although the JSRRC concluded that the history did not document the use, storage, spraying or transporting of herbicides during the pertinent time period, based upon the evidence of record, including the statements of the Veteran that the Board finds to be competent and credible, the Board finds the evidence of exposure is at least in equipoise.  Accordingly, the Board concedes the Veteran's exposure to herbicides during his period of service in Korea.  The Board finds particularly persuasive the Veteran's statements of witnessing the mixing and spraying of herbicides first hand, the collaborative lay statements regarding the use of defoliants during the Veteran's period of service, the proximity of their duty station to the DMZ, and the temporal proximity of the Veteran's period of service in near the DMZ to the presumptive period.  

As the Veteran's exposure to herbicides is conceded, the Board finds that entitlement to service connection for diabetes mellitus is warranted as due to his exposure to herbicides.  38 C.F.R. § 3.309(e).  Evidence provided from the Martinsburg VA Medical Center (VAMC) indicates that the Veteran has a current diagnosis of diabetes mellitus.  Accordingly, as diabetes mellitus is a condition for service connection is presumed with exposure to herbicides, service connection for diabetes mellitus is granted.  


ORDER

Service connection for diabetes mellitus is granted. 


REMAND

Unfortunately, the Board finds that the Veteran's other claims for service connection require additional development prior to adjudication by the Board.  With regard to the Veteran's claims for service-connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to service-connected diabetes mellitus, the Board notes that the Veteran has been granted service connection for diabetes mellitus; however, the current evidence of record is unclear whether the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities during the appeal period.  The Veteran's active problems list indicates that the Veteran has a diagnosis of "diabetic neuropathies" but it is unclear if this condition affects all of the Veteran's extremities.  While his records from the Martinsburg VAMC indicate that he is currently taking medication for "nerve pain" and complained of "burning and tingling" in his arms and legs in July 2008, the record does not indicate that a diagnosis was provided at that time.  Accordingly, the Board finds that these claims should be remanded for further development to determine whether the Veteran is diagnosed with peripheral neuropathy of each of his upper and lower extremities as due to his service-connected diabetes.    

The Board also finds that the Veteran's claims for a prostate disability, bladder disability, and kidney disability require further development prior to adjudication by the Board.  The Board notes that the Veteran's records from the Martinsburg VAMC in October 2007 state that he was diagnosed with TCC (transitional cell carcinoma) of the bladder and prostate; however, the evidence is unclear whether these malignant tumors are due to bladder cancer and prostate cancer respectively, or whether one cancer metastasized and spread to other areas of the body.  While prostate cancer is a condition that is presumed to be service-connected with herbicide exposure, presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  See VAOPGCPREC 18-97.  

Here, the current evidence of record is unclear regarding the origin of the Veteran's TCC of the prostate.  The Board notes that VA has "an affirmative duty to gather the evidence necessary to render an informed decision on the claim." See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  In the instant claim, the evidence of record regarding the nature of the Veteran's prostate cancer and the etiology of the condition does not provide sufficient information to make a decision on whether the Veteran's condition is prostate cancer that would warrant presumptive service connection, or cancer of the prostate that has metastasized out of another condition that may not warrant presumptive service connection (i.e. the Veteran's diagnosed bladder cancer and malignant neoplasms of the kidney).  See Hart v. Mansfield, 23 Vet. App. 505, 508; see also 38 U.S.C. § 5103A(d) (explaining that the Secretary's duty to assist requires VA to provide medical examinations for compensation claims when "necessary to make a decision on the claim).

While the evidence indicates that the Veteran was diagnosed with TCC of the bladder and malignant neoplasms of the kidney, neither bladder cancer or kidney cancer are afforded presumptive service connection as due to herbicide exposure under 38 C.F.R. § 3.309(e); accordingly, presumptive service connection is not warranted for these conditions despite the finding that the Veteran was directly exposed to herbicides.  While the evidence of record indicates that opinions have been provided from August 2012 that state that the Veteran's bladder cancer and his kidney conditions are at least as likely as not related to his active service, these opinions are provided without any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.)" As the opinions provide no basis for their conclusions that the Veteran's conditions are related to his period of active service, the Board finds that VA medical opinions should be obtained.   

The Board also finds that the Veteran's claims for entitlement to service connection for erectile dysfunction and service connection for gout should be remanded.  While the evidence of record indicates that the Veteran has a current diagnosis of erectile dysfunction and gout, the Board notes that these conditions do not warrant presumptive service connection due to his exposure to herbicides and opinions regarding their etiology have not been associated with the claims file.  As the evidence indicates that the Veteran's erectile dysfunction may be due to his service-connected diabetes mellitus, his prostate cancer, or his bladder cancer,  the Board finds that VA medical opinions should be obtained regarding the etiology of this condition.  Also, as the evidence indicates that the Veteran's gout may be aggravated by his renal issues, the Board finds that this claim is intertwined with his claim for service connection for a kidney disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran, or his representative, specify all medical care providers, including any private facilities, who have treated him for his claimed conditions.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The AOJ should specifically request treatment records from the Martinsburg VAMC related to his claimed conditions since January 2012. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran where appropriate.

2. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current peripheral neuropathy.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. Whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities? If so, is at least as likely as not (a 50 percent or greater probability) that this condition is due to the Veteran's service-connected diabetes mellitus? If it is determined that the Veteran does not have peripheral neuropathy of his bilateral upper extremities as due to his diabetes, the examiner is asked to discuss the Veteran's records from the Martinsburg VAMC that indicate that complained of "burning and tingling" in his arms in July 2008.

b. Whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities? If so, is at least as likely as not (a 50 percent or greater probability) that this condition is due to the Veteran's service-connected diabetes mellitus? If it is determined that the Veteran does not have peripheral neuropathy of his bilateral lower extremities as due to his diabetes, the examiner is asked to discuss the Veteran's records from the Martinsburg VAMC that indicate that complained of "burning and tingling" in his legs in July 2008.

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current prostate disability, including prostate cancer or any related residual disability.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a. Whether the Veteran has a current prostate disability, including prostate cancer or any related residual disability of prostate cancer?

b. Did the Veteran's transitional cell carcinoma of the prostate metastasize from any other form of cancer?

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.
 
4. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current bladder disability, including bladder cancer or any related residual disability.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a. Whether the Veteran's current bladder cancer (or any residuals) is least as likely as not (a 50 percent or greater probability) the result of his active service, including his conceded exposure to herbicides in Korea in 1968. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

5. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current kidney disability, including kidney cancer, residuals of nephrectomy, or any related residual disability.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a. Whether the Veteran's current kidney disability (or residuals) is least as likely as not (a 50 percent or greater probability) the result of his active service, including his conceded exposure to herbicides in Korea in 1968. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

6. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current erectile dysfunction.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a. Whether the Veteran's current erectile dysfunction is least as likely as not (a 50 percent or greater probability) the result of his active service, including his conceded exposure to herbicides in Korea in 1968. 

b. Whether the Veteran's current erectile dysfunction is least as likely as not (a 50 percent or greater probability) the result of his service-connected diabetes mellitus.

c. Whether the Veteran's current erectile dysfunction is least as likely as not (a 50 percent or greater probability) the result of a prostate disorder, bladder disorder, or kidney disorder.  If so, please specify which disorder, if possible. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

7. After the development listed above has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current gout.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a. Whether the Veteran's gout is least as likely as not (a 50 percent or greater probability) the result of his active service, including his conceded exposure to herbicides in Korea in 1968. 

b. Whether the Veteran's gout is least as likely as not (a 50 percent or greater probability) the result of, or has been aggravated by, his service-connected diabetes mellitus.

c. Whether the Veteran's gout is least as likely as not (a 50 percent or greater probability) the result of, or has been aggravated by a prostate disorder, bladder disorder, or kidney disorder.  If so, please specify which disorder, if possible.

8. The AOJ should then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


